Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.     	In response to amendment filed on 6 January 2021 and the approved terminal disclaimer filed on 9 March 2021. 

2.	The prior art below is made of record is considered pertinent to applicant’s disclosure.
	Criddle et al	U.S. Patent Application Publication No. 2007/0266079, because it is directed to a content upload tool that detects personal identifying information (PII) from client devices.
	NPL Seyedmostafa Safavi et al., Conceptual Privacy Policy Framework for Health Information on Wearable Device, 5 December 2014, PLOS One, pages 1-16, because it teaches concepts for privacy protection on wearable devices.

REASONS FOR ALLOWANCE

3.	Claims 1-9 and 12-19 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



		…transmit the computer program to a second processor, the second processor communicatively coupled to a sensor of  an electronic device, the electronic device remote from the first processor
		…verify if the non-personally identifiable data excludes the personally identifiable information: and 
		cause storage of data results when the non-personally identifiable data is verified as excluding the personally identifiable information, the data results based on the non-personally identifiable data, the data results accessible by a third party; and a remote data reader to read the data results  from the electronic device”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        10 March 2021